IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                No. 01-10939

                             Summary Calendar


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                   versus

CHARLES HOWARD FRENCH,
                                                Defendant-Appellant.



            Appeal from the United States District Court
                 For the Northern District of Texas
                            4:01-CR-12-4-A

                               March 1, 2002



Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Charles French challenges the sentence imposed following his

plea of guilty and conviction for conspiracy to possess and conceal

falsely made and counterfeited obligations of the United States in

violation of 18 U.S.C. §§ 371, 471, and 472.            The district court

first concluded that French’s criminal history category was IV and

that the base offense level was 9, exposing him to a sentence of 12



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
to 18 months imprisonment, 2 to 3 years of supervised release, a

special assessment of $100, and a fine of between $1000 and

$10,000.       The    district     court   made       an   upward     departure,   and

sentenced     French    to   the   statutory         maximum   term    of   60   months

imprisonment.        Finding no abuse of discretion, we affirm.

     We may review a sentence only if it was imposed: (1) in

violation of law, (2) as the result of an incorrect application of

the guidelines, (3) as the result of an upward departure, or (4)

unreasonably for an offense not covered by the guidelines.1                      French

challenges the district court’s decision to depart upward from the

Guidelines, which we review for an abuse of discretion.2                     “We will

affirm a     departure from the Sentencing Guidelines if it is based

on   ‘acceptable       reasons’      and       the    degree    of     departure    is

‘reasonable.’”3

     The district court departed upward by adjusting French’s

criminal history category from IV to VI.                    The Guidelines permit

such an upward departure “when the criminal history category

significantly under-represents the seriousness of the defendant’s

criminal history or the likelihood that the defendant will commit

further crimes.”4        The reasons for this decision were carefully


     1
         United States v. Cooper, 274 F.3d 230, 248 (5th Cir. 2001).
     2
         United States v. Alford, 142 F.3d 825, 830 (5th Cir. 1998).

     3
        United States v. Milton, 147 F.3d 414, 421 (5th Cir. 1998) (quoting
United States v. Clements, 73 F.3d 1330, 1341 (5th Cir. 1996)).
     4
         U.S.S.G. § 4A1.3.

                                           2
detailed by the district court.               Specifically, several prior

convictions were not included in the criminal history calculation

because they were consolidated for purposes of the Guidelines with

other convictions or were too old to be considered under the

Guidelines.5        The district court noted French’s long criminal

career, beginning at age 19 and extending to age 41 for the current

conviction, and concluded that French was a likely future offender.

      While we have said that the district court, when adjusting the

criminal history of a defendant upward, “should consider each

intermediate criminal history category before arriving at the

sentence,”6 we have recognized that this does not “require the

district court to go through a ritualistic exercise in which it

mechanically discusses each criminal history category it rejects en

route to the category it selects.”7          The district court adequately

stated its reasons for adjusting the criminal history category to

VI.   It did not need to “stop” and consider category V, because the

defendant’s prior convictions, if included, resulted in a criminal

history category of VI.

      The district court also chose to depart upward after adjusting

the criminal history category to VI, to an offense level of 17,


      5
        French had 14 prior convictions between 1978 and 1998 including narcotics
offenses, theft, and numerous forgery convictions. At sentencing French was
facing pending state charges for forgery (his specialty, it appears) and
possession of a controlled substance.
      6
          United States v. Lambert, 984 F.2d 658, 662 (5th Cir. 1993) (en banc).
      7
          Id. at 663.

                                        3
based on the same factors and resulting in a guideline range of 51

to 63 months.      We find this departure to be reasonable, given

French’s multitudinous encounters with law enforcement over his

expansive criminal career.8



AFFIRMED.




      8
        See U.S.S.G. § 1B1.4 (“In determining ... whether a departure from the
guidelines is warranted, the court may consider, without limitation, any
information concerning the background, character and conduct of the defendant,
unless otherwise prohibited by law.”).

                                      4